The opinion of the court was delivered by
Trenchard, J.
On October 8th, 1912, the District Court rendered judgment for the plaintiff, and on October 15th the defendant gave notice of appeal and entered into bond as required by the statute. Pamph. L. 1910, p. 236; Comp. Stat., p. 2016, § 213a. On October 23d the trial judge, at the request of the defendant, grunted ten days further time in which to have the state of the case agreed upon or settled. Comp. Stat., p. 2017, § 213c. This the defendant did not do, and neither did he, within such period, obtain nor apply for any further extension of time.
His right to prosecute the appeal is therefore at an end. Franz-Milton Co. v. Hall, 44 Vroom 96; Syring v. Zelenski, 48 Id. 406.
The intent of the act was to secure speedy hearing of appeals.
The appeal will be dismissed, with costs.